
	
		II
		109th CONGRESS
		2d Session
		S. 3981
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mr. Kohl (for himself
			 and Mr. Leahy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  establish requirements for certain petitions submitted to the Food and Drug
		  Administration, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Citizen Petition Fairness and
			 Accuracy Act of 2006.
		2.Citizen
			 petitions and petitions for stay of agency actionSection 505(j)(5) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 355(j)(5)) is amended by adding at the end the
			 following:
			
				(G)(i)Notwithstanding any
				other provision of law, any petition submitted under section 10.30 or section
				10.35 of title 21, Code of Federal Regulations (or any successor regulation),
				shall include a statement that to the petitioner’s best knowledge and belief,
				the petition—
						(I)includes all information and views on
				which the petitioner relies, including all representative data and information
				known to the petitioner that is favorable or unfavorable to the
				petition;
						(II)is well grounded in fact and is
				warranted by law;
						(III)is not submitted for an improper
				purpose, such as to harass or cause unnecessary delay (including unnecessary
				delay of competition or agency action); and
						(IV)does not contain a materially false,
				misleading, or fraudulent statement.
						(ii)The Secretary shall investigate, on
				receipt of a complaint, a request under clause (vi), or on its own initiative,
				any petition submitted under such section 10.30 or section 10.35 (or any
				successor regulation), that—
						(I)does not comply with the requirements
				of clause (i);
						(II)may have been submitted for an
				improper purpose as described in clause (i)(III); or
						(III)may contain a materially false,
				misleading, or fraudulent statement as described in clause (i)(IV).
						(iii)If the Secretary finds that the
				petitioner has knowingly and willingly submitted the petition for an improper
				purpose as described in clause (i)(III), or which contains a materially false,
				misleading, or fraudulent statement as described in clause (i)(IV), the
				Secretary may—
						(I)impose a civil penalty of not more
				than $1,000,000, plus attorneys fees and costs of reviewing the petition and
				any related proceedings;
						(II)suspend the authority of the
				petitioner to submit a petition under such section 10.30 or section 10.35 (or
				any successor regulation), for a period of not more than 10 years;
						(III)revoke permanently the authority of
				the petitioner to submit a petition under such section 10.30 or section 10.35
				(or any successor regulation); or
						(IV)dismiss the petition at issue in its
				entirety.
						(iv)If the Secretary takes an
				enforcement action described in subclause (I), (II), (III), or (IV) of clause
				(iii) with respect to a petition, the Secretary shall refer that petition to
				the Federal Trade Commission for further action as the Federal Trade Commission
				finds appropriate.
					(v)In determining whether to take an
				enforcement action described in subclause (I), (II), (III), or (IV) of clause
				(iii) with respect to a petition, and in determining the amount of any civil
				penalty or the length of any suspension imposed under that clause, the
				Secretary shall consider the specific circumstances of the situation, such as
				the gravity and seriousness of the violation involved, the amount of resources
				expended in reviewing the petition at issue, the effect on marketing of
				competing drugs of the pendency of the improperly submitted petition, including
				whether the timing of the submission of the petition appears to have been
				calculated to cause delay in the marketing of any drug awaiting approval, and
				whether the petitioner has a history of submitting petitions in violation of
				this subparagraph.
					(vi)(I)Any person aggrieved by
				a petition filed under such section 10.30 or section 10.35 (or any successor
				regulation), including a person filing an application under subsection (b)(2)
				or (j) of this section to which such petition relates, may request that the
				Secretary initiate an investigation described under clause (ii) for an
				enforcement action described under clause (iii).
						(II)The aggrieved person shall specify
				the basis for its belief that the petition at issue is false, misleading,
				fraudulent, or submitted for an improper purpose. The aggrieved person shall
				certify that the request is submitted in good faith, is well grounded in fact,
				and not submitted for any improper purpose. Any aggrieved person who knowingly
				and intentionally violates the preceding sentence shall be subject to the civil
				penalty described under clause (iii)(I).
						(vii)The Secretary shall take final
				agency action with respect to a petition filed under such section 10.30 or
				section 10.35 (or any successor regulation) within 6 months of receipt of such
				petition. The Secretary shall not extend such 6-month review period, even with
				consent of the petitioner, for any reason, including based upon the submission
				of comments relating to a petition or supplemental information supplied by the
				petitioner. If the Secretary has not taken final agency action on a petition by
				the date that is 6 months after the date of receipt of the petition, such
				petition shall be deemed to have been denied on such date.
					(viii)The Secretary may promulgate
				regulations to carry out this subparagraph, including to determine whether
				petitions filed under such section 10.30 or section 10.35 (or any successor
				regulation) merit enforcement action by the Secretary under this
				subparagraph.
					.
		
